PER CURIAM.
We reverse the order denying defendant’s motion to correct illegal sentence. A thorough review of the record reveals that defendant is entitled to have vacated the sentence imposed pursuant to the conviction on count five, possession of a firearm. As the state correctly conceded in response to a petition for writ of habeas corpus previously filed by defendant, defendant is entitled to the benefit of Carawan v. State, 515 So.2d 161 (Fla.1987), which was decided during the pen-dency of defendant’s appeal, and which renders the sentence for count five illegal. Smith v. State, 598 So.2d 1063 (Fla.1992).
Order reversed; sentence vacated; cause remanded.